_ Case 1:21-mj-02253-MBB Document 1-2 Filed 04/28/21 Page 1 of 4
@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City Boston Related Case Information:

County Suffolk Superseding Ind./ Inf. Case No. _21-mj-2253-MBB

 

Same Defendant New Defendant X

Magistrate Judge Case Number
Search Warrant Case Number 21-mj-2224-MBB
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

Defendant Name London Lee Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No

Alias Name

Address (City & State) Boston, MA

Birth date (Yr only): 1993, SSN (last4#);_ 2911 Sex M __ Race: Nationality: USA

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA —__John T. Dawley, Jr. Bar Number if applicable _683662
Interpreter: [ | Yes No List language and/or dialect:
Victims: [les [¥]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes No
Matter to be SEALED: Yes [_] No
[V | Warrant Requested [ ] Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 04/29/2021

[ ]Already in Federal Custody as of in

[_ ]Atready in State Custody at [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: Complaint [| Information [ | Indictment

Total # of Counts: [  ]Petty —__ [__]Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are

4

accurately set forth above. 7
Date: 04/28/2021 Signature of AUSA: /, Zo

UV QO
Case 1:21-mj-02253-MBB Document 1-2 Filed 04/28/21 Page 2 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk): 21-mj-2253-MBB

Name of Defendant London Lee

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Possession with intent to distribute, and distribution of,
Set1 210U.S.C. § 841 cocaine base and fentanyl. 1

Conspiracy to distribute, and possess with intent to
Set2 21 U.S.C. § 846 distribute, cocaine base and fentanyl. 1

Set 3

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

Set 15

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
ent dé Ge Lateran a (02253-MBB Document 1-2 Filed 04/28/21 Page 3 of 4

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts

Place of Offense: Category No. i Investigating Agency FBI

City Boston Related Case Information:

County Suffolk Superseding Ind./ Inf. Case No.  _21-mj-2253-MBB
Same Defendant New Defendant _X

Magistrate Judge Case Number _
Search Warrant Case Number 21-mj-2224-MBB
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

Defendant Name Josiah Watkins Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) Boston, MA

Birth date (Yr only): 1996 SSN (last4#);_ 5590 Sex M Race: Nationality: USA

Defense Counsel if known: Address

 

 

Bar Number

 

 

U.S. Attorney Information:

 

 

 

AUSA — _John T. Dawley, Jr. Bar Number if applicable _683662
Interpreter: [ | Yes No List language and/or dialect:
Victims: [_ ]ves [V]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: Yes [] No
[V ]Warrant Requested [ | Regular Process [| In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 04/29/2021

[_ ]Already in Federal Custody as of in

[_ ]Already in State Custody at [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: Complaint [| Information [| Indictment

Total # of Counts: [ |Petty a—_—$ —_—— [_|Misdemeanor SS Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistfate Judge are
accurately set forth above. Y

 
 

Date: 04/28/2021 Signature of AUSA: if
WA 7
Case 1:21-mj-02253-MBB Document 1-2 Filed 04/28/21 Page 4 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

District Court Case Number (To be filled in by deputy clerk): 21-mj-2253-MBB

Name of Defendant Josiah Watkins

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Possession with intent to distribute, and distribution of,
Set 1 21 U.S.C. § 841 cocaine base and fentanyl.

 

Conspiracy to distribute, and possess with intent to
Set2 21 U.S.C. § 846 distribute, cocaine base and fentanyl.

Set 3

 

Set 4

 

Set 5

 

Set 6

 

Set 7

 

Set 8

 

Set 9

 

Set 10

 

Set 11

 

Set 12

 

Set 13

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
